Citation Nr: 0201481	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  01-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of rhabdomyolysis induced by 
anti-lipidic drug, Lopid, with acute renal failure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.  The veteran is a combat veteran and received 
the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure.

In August 2001, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDING OF FACT

The veteran did not incur additional disability secondary to 
his rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure, which occurred in March 1994.


CONCLUSION OF LAW

Payment of compensation benefits for residuals of 
rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure is not warranted.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record reflects that the veteran was admitted to a 
private hospital in March 1994 with evidence of 
rhabdomyolysis, which caused pigment-induced acute renal 
failure with multiple electrolyte imbalances.  The private 
physician indicated that the cause of the illness was 
determined to be the drug the veteran was taking for 
hypertriglyceridemia, "namely Lopid."  She stated the 
veteran received conservative therapy, aggressive 
rehydration, correction of electrolyte imbalance, forced 
diuresis and alkalinization of the urine, to which the 
veteran responded very well with prompt and immediate 
clearing of metabolic abnormalities.  The private physician 
further stated that obstructive causes of renal failure were 
ruled out by an ultrasound and a renal scan.  She added that 
the day of discharge, the veteran's renal functions returned 
to be "practically normal" and that there was no evidence 
of primary muscle disease.

The veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in March 1996.  The veteran has argued 
that he has residuals from the rhabdomyolysis and the renal 
failure, such as headaches, severe muscle aches, muscle 
spasms, muscle tenderness, loss of energy, dizziness, and 
nausea.  He also claims that he has both urinary and 
defecation urgency problems as a result.  The veteran further 
claims that due to the acute renal failure that it makes him 
more susceptible to repeated kidney failure in the future.

A September 1996 VA examination report shows that the veteran 
was examined in connection with his claim for compensation 
benefits.  The examiner noted the veteran's medical history 
in relation to the March 1994 hospitalization.  He stated 
that the veteran did not need any dialysis at that time and 
that his kidney function gradually recovered.  He added that 
by November 1994, the veteran's "kidney function was back to 
his baseline with creatinine around 1.0.  He stated the 
veteran had subsequently underwent several laboratory 
examinations in 1995 and 1996, which showed BUN in the range 
of 12 to 13 and creatinine from 0.9 to 1.0.  Electrolytes 
were reported to have been within normal limits.  The 
examiner noted the veteran had an ultrasound in 1994, which 
showed a normal-sized kidney without any hydronephrosis.  He 
stated the veteran denied any pyuria, nocturia, or dysuria.  
Following examination and laboratory findings, the examiner 
stated the following:

This 47-year-old white man suffered from 
acute renal failure, most likely 
secondary to rhabdomyolysis.  The exact 
cause of the rhabdomyolysis is uncertain; 
it may be related to seizure disorder or 
the combination of medications used, 
Lopid and Quinine.  Acute renal failure 
has recovered based on his blood 
chemistry test.  Patient currently has 
normal renal function.  No special 
treatment needed for this condition at 
present.

In February 1997, a VA risk management coordinator requested 
a peer review of the case, which report was submitted in 
March 1997.  In the report, the peer review determined that 
the correct diagnosis was made and that it was made in a 
timely manner.  It determined that "proper therapy and/or 
treatment" was not selected, nor was it executed in a timely 
manner.  The peer review noted that the dose of Lopid was 
"too high."  As to the question of, "Was the patient 
injured as a result of any of the above components of 
care?", the peer review answered, "Probably no" and 
stated, "The [patient] developed rhabdomyolysis and 
transient renal failure but there were more likely etiologies 
for this than the high dose of [L]opid administration."  The 
peer review determined that the most experienced, competent 
practitioners would have handled the case differently.  The 
additional comments it provided were as follows:

The patient received excessive Lopid due 
to an oversight of the prescribing 
physician.  However, the [patient's 
history] of seizures are a more plausible 
explanation for the rhabdomyolysis and 
renal failure which ensued.  Ultimately, 
the renal failure resolved.

A July 1998 private medical record shows that the physician 
noted that the veteran had had a past medical history of 
rhabdomyolysis secondary to Quinine and Lopid with acute 
renal failure.  He further stated, "He subsequently 
recovered renal function completely."

In August 2001, the veteran and his spouse testified before 
the undersigned Board Member.  They asserted that the cause 
of the rhabdomyolysis and acute renal failure was the result 
of the Lopid that VA had prescribed him.  

In an undated letter that was faxed to the RO following the 
August 2001 hearing, the private physician, who treated the 
veteran at the time of the March 1994 hospitalization, stated 
that it was her clinical opinion that the veteran's 
rhabdomyolysis and acute renal failure were caused by the 
antilipidemic drug, Lopid.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's private medical records from the hospital where 
the veteran was admitted for rhabdomyolysis have been 
requested and received by the RO.  Additionally, in the 
December 1998 rating decision on appeal and the April 2001 
statement of the case, the RO informed the veteran of the 
evidence necessary to establish compensation for 
rhabdomyolysis induced by anti-lipidic drug, Lopid, with 
acute renal failure.  In the April 2001 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, Vietnam Veterans of America.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from VA, which medical records have been received and 
associated with the claims file.  Additional private medical 
records following the March 1994 hospitalization have been 
associated with the claims file.  Also, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination related to his claim and submitted the veteran's 
claim for review by a medical review panel.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Veterans Appeals) (the Court) invalidated 38 
C.F.R. § 3.358 (c)(3) (1990), one of the enabling regulations 
under 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351), on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
The Court's decision was appealed to both the United States 
Court of Appeals for the Federal Circuit and the Supreme 
Court.  Both affirmed the decision.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Thereafter, the Secretary of VA (the Secretary) 
sought an opinion from the Attorney General of the United 
States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, as in this case, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.  While 
the statute requires a causal connection, not every 
additional disability is compensable because 38 C.F.R. 
§ 3.358(c) (2001) provides that it is necessary to show that 
additional disability is actually the result of a disease or 
injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
warranted for the continuance or natural progress of a 
disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed in March 1996, and thus will be considered under 
the law and regulation that do not require fault on behalf of 
VA.  Additionally, in a General Counsel opinion, which was 
issued prior to the December 1997 opinion, the Office of 
General Counsel determined that compensation under 
38 U.S.C.A. § 1151 for injuries suffered "as a result of . . 
. hospitalization" was not limited to injuries resulting 
from the provision of hospital care and treatment, but may 
encompass injuries resulting from the risks created by any 
circumstances or incidents of hospitalization.  VAOPGCPREC 7-
97 (January 29, 1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The issue before the Board is whether the veteran incurred an 
additional disability or additional disabilities resulting 
from rhabdomyolysis induced by the use of anti-lipidic drug, 
Lopid, with acute renal failure, which occurred in March 
1994.  VA had prescribed Lopid to the veteran and had 
increased his dosage amount prior to March 1994.

The Board has carefully reviewed the record, to include the 
medical records, the medical opinions, and the veteran's and 
his spouse's testimony, and finds that the preponderance of 
the evidence is against the grant of compensation benefits 
under 38 U.S.C.A. § 1151.  Specifically, the veteran has not 
brought forth competent evidence that he incurred an 
additional disability or disabilities as a result of the 
increase in the dosage of Lopid.  The reasons for this 
determination are explained below.

Initially, the Board notes that VA committed error when it 
increased the veteran's dosage of Lopid without determining 
the need by ordering a lipid profile.  This was determined by 
the peer review, and there is no competent evidence to refute 
this opinion.  Thus, error is conceded.  Although the peer 
review also determined that there were other possible 
etiologies for the rhabdomyolysis and acute renal failure 
(other than the increase of dosage of Lopid), the Board finds 
that the evidence supports the finding that the 
rhabdomyolysis and acute renal failure were the result of the 
increase in dosage of Lopid.  This finding was made by the 
private physician who treated the veteran at the time of the 
March 1994 hospitalization, which she reiterated in a recent 
letter, and which the Board finds is very probative as to the 
cause of the rhabdomyolysis and acute renal failure.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that this medical determination is the most 
probative as to the cause of the rhabdomyolysis and acute 
renal failure.  However having made this determination, this 
does not end the Board's analysis in establishing whether 
compensation benefits are warranted for this error under 
38 U.S.C.A. § 1151.  Under the statute, it requires that the 
claimant incur an additional disability or disabilities.  See 
id.

The medical evidence of record clearly establishes that the 
veteran suffered from rhabdomyolysis and acute renal failure, 
which, as stated above, is the result of the increase in 
dosage of Lopid.  However, the medical evidence also shows 
that the veteran has not suffered an additional disability as 
a result.  The Board notes that the veteran filed his claim 
in March 1996-two years following his hospitalization for 
rhabdomyolysis and acute renal failure.  The March 1994 
hospitalization report indicated that at the time of the 
veteran's discharge from the hospital, his renal functions 
had returned to normal.  When examined in September 1996, the 
VA examiner stated that the veteran had recovered from the 
acute renal failure based on his blood chemistry test and 
added that the veteran had normal renal function.  In the 
March 1997 peer review report , it determined that the 
veteran's renal failure had resolved.  Finally, in a July 
1998 private medical record, the physician stated that the 
veteran had recovered renal function "completely."  There 
is no competent medical evidence that the veteran currently 
suffers from an additional disability as a result of the 
March 1994 hospitalization.  Thus, the preponderance of the 
evidence is against the veteran's claim that he developed an 
additional disability or disabilities as a result of the 
March 1994 hospitalization for which compensation can be paid 
under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.

The Board is aware that the veteran and his spouse have 
asserted that the veteran has incurred an additional 
disability or disabilities as a result of the March 1994 
hospitalization.  Specifically, they have asserted that the 
veteran has headaches, severe muscle aches, muscle spasms, 
muscle tenderness, loss of energy, dizziness, and nausea.  
However, no medical professional has asserted that these 
symptoms are the result of either the rhabdomyolysis or acute 
renal failure, and the veteran and his spouse are not 
competent to assert the cause of the veteran's symptoms, as 
that requires a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Additionally, the Board notes that it is not competent to 
supplement the record with its own unsubstantiated medical 
conclusion as to whether or not the veteran developed 
additional disability due to increase in the dosage of Lopid.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As 
stated above, there is no competent evidence that the veteran 
incurred an additional disability or disabilities from the 
increase in dosage of Lopid.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 53.  
The Board regrets that a more favorable decision could not be 
made in the case.



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of rhabdomyolysis induced by 
anti-lipidic drug, Lopid, with acute renal failure is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

